Citation Nr: 1520467	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-41 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from June 1970 to December 1978, with additional unverified active service as a cadet at the West Point Military Academy.  38 U.S.C.A. § 101(21)(B)-(D) (West 2014); 38 C.F.R. § 3.6(b)(4) (2014).

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the rating decision forming the basis of the present appeal, the AOJ denied the Veteran's claim for service connection of left ear hearing loss and granted the claim for service connection of right ear hearing loss with a non-compensable initial evaluation.  In doing so, the AOJ heavily relied upon a March 2010 VA examiner's opinion, in which it was opined that left ear hearing loss was less likely than not attributable to service based upon a lack of a significant threshold shift in audiometrics at entrance and separation.  

However, as referenced above and as disclosed by the available service records, the Veteran had service as a cadet at the West Point Military Academy prior to entering the verified period of service from June 1970 to December 1978.  The Veteran's service records from the West Point Military Academy have not been obtained, and the Veteran asserts that audiometrics dated in 1966, during his time at the academy, would support the claim.  See VA Form 9.  

The claim for an initial compensable evaluation for right ear hearing loss is inextricably intertwined with the claim for service connection of left ear hearing loss.  Thus, it must be deferred pending adjudication of that claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's active service at the West Point Military Academy, and attempt to obtain any associated service treatment and personnel records.  Perform any and all follow-up as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Once verified and available records are received, obtain an addendum medical opinion from the March 2010 VA examiner (if available) to obtain an addendum opinion as to the etiology of the Veteran's left ear hearing loss.  Specifically, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left ear hearing loss is attributable to service, to include any verified active service at West Point Military Academy.  The examiner is asked to address the significance, if any, of any threshold shifts in each frequency (i.e. 500, 1000, 2000 and 4000 Hz) demonstrated by the service audiograms.

The phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
If the examiner who performed the March 2010 is unavailable to complete this addendum, another VA examination by an audiologist should be scheduled to clarify the etiology of the Veteran's left ear hearing loss.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

